706 S.E.2d 468 (2011)
ARMSTRONG
v.
Roy COOPER, et al.
No. 23P11-1.
Supreme Court of North Carolina.
March 10, 2011.
Arthur O. Armstrong, Elm City, for Armstrong, Arthur O.
Grady L. Balentine, Jr., Special Deputy Attorney General, for Roy Cooper.
The following order has been entered on the motion filed on the 14th of January 2011 by Plaintiff for Leave to File Motion for Summary Judgment with Supporting Affidavit and Documentation:
"Motion Dismissed by order of the Court in conference, this the 10th of March 2011."